Citation Nr: 0702461	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for left tonsillar squamous 
cell carcinoma with extension to the anterior oropharynx and 
inferior base of the tongue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1981.  He died in March 2006.  

In January 2003, the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service connection for squamous cell carcinoma of the left 
tonsil, anterior oropharynx and base of the tongue.  On 
appeal, in June 2005, the Board of Veterans' Appeals (Board) 
denied that claim.  The veteran sought further appellate 
review by the United States Court of Appeals for Veterans 
Claims (Court).  The Court's review was pending in March 
2006.  


FINDING OF FACT

The veteran served on active duty from September 1958 to 
October 1981, and died in March 2006.


CONCLUSION OF LAW

In light of the veteran's death, the Board lacks jurisdiction 
to adjudicate the merits of the claim of entitlement to 
service connection for left tonsillar squamous cell carcinoma 
with extension to the anterior oropharynx and inferior base 
of the tongue, for which appeal was pending at the time of 
death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal of a 
claim of entitlement to service connection for left tonsillar 
squamous cell carcinoma with extension to the anterior 
oropharynx and inferior base of the tongue was pending.  As a 
matter of law, the death of a veteran with an appeal pending 
before the Board or the Court extinguishes the appeal.  This 
appeal is now moot by virtue of the veteran's death and must 
be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006); Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 46-49 (1994).

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  See 38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal on the claim of entitlement to service connection 
for left tonsillar squamous cell carcinoma with extension to 
the anterior oropharynx and inferior base of the tongue is 
dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


